DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Status
Applicant’s amendment filed on 12 April 2021 has been fully considered. The amendment necessitated the new ground of rejection set forth below; therefore, the following action is made FINAL.
Withdrawn Rejections
The rejections of record in the previous Office action (Non-Final Office action mailed 11 December 2020) not repeated herein have been withdrawn in view of applicant’s amendments to the present claims.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Appolonia US 5, 520,005 in view of Goseling DE 10106087 (machine translation) and in further view of Miller US 5,630,321.
Regarding claims 1, 4, Appolonia discloses a method for providing a desired amount of cooling to a quantity of food product in a vessel within a given period of time, comprising:
Placing formable food into a vessel (col. 2, lines 5-15);
feeding cryogenic liquid which is not carbon dioxide out of a plurality of nozzle openings into a vessel directly into a formable mass of food product in the vessel (col. 2, lines 5-30) at a flow rate effective to provide from each nozzle not greater than 1,900 BTUs of refrigeration to the formable mass of food product per minute from the cryogenic liquid delivered from each nozzle (col. 5, lines 5-15, note that line 15 states 
Appolonia does not expressly disclose an impeller moves the food product or wherein the liquid is fed under conditions wherein the pressure drop encountered by the cryogenic liquid between the cryogen source and the nozzle opening is no more than 10 pounds per square inch.  
Goseling discloses a method of cooling food wherein the food is placed within an agitator vessel and discloses the agitator vessel includes an impeller; however, Goseling [0017] states the structural design of the agitator is basically arbitrary. As impellers are known to be used in agitator vessels to aid in the flow of material, the use of an impeller in the vessel of Appolonia, either in conjunction with or in lieu of the mixer blades would have been an obvious choice to one of ordinary skill, since the structural design of the agitator is basically arbitrary. 
Miller teaches a cryogenic freezer and that it is known in the art that the flow rate of liquid nitrogen from the source to the spray nozzle is “continuously varied” and instead of the varying flow rate of a cryogen through the spray nozzle that “one should effect cooling by maintaining the pressure immediately upstream of the spray nozzle substantially constant while it is in use” (col. 1, lines10-15 and 45). Spray nozzles are connected to a source of cryogen with a solenoid valve disposed between the source and the liquid nitrogen and allows for the liquid nitrogen to flow form the nozzle with very little drop in pressure. For example, Miller teaches the pressure at that source as 2.2 bar and spray nozzles provides 2 bar (col. 1, line 60-col. 2, line 55; col. 5, lines 5-10). Miller teaches, “at least one spray nozzle operates at a substantially constant substantially constant pressure” (“substantially” naturally implies no more than 10 psi) to operate at high effectiveness.
The method of Appolonia (C) maintains the rate at which the formable mass of food product is moved past each nozzle opening to be sufficiently high so that the mass of food product remains formable as it is being cooled by contact with the cryogenic liquid (col. 4, lines 10-50),  and (D) feeding said cryogenic liquid into said food product in accordance with steps (B) and (C) from a sufficient number of said nozzle openings to provide the desired amount of cooling to the quantity of food product within the given period of time while avoiding freezing of the food product in the vessel (col. 5, lines 1-20). While Appolonia does disclose the food product may be frozen, Appolonia explicitly states, “In one aspect of the present invention, there is provided an apparatus and method for reducing the temperature of soft solid and liquid materials such as foodstuffs comprising removing cool vapor from a liquid cryogen such as liquid nitrogen, and then injecting the resulting substantially vapor-free liquid cryogen into a vessel containing the foodstuffs below the level of the foodstuffs.” (col. 2, lines 13-15). Thus, the Appolonia teaches a reduced temperature and frozen.
Regarding claims 2 and 5, claim 1 is applied as stated above. Appolonia further discloses, “[t]he present invention is generally directed to a process of cooling soft solid and liquid materials, such as foodstuffs with a liquid cryogen and to employ cool vapor generated therefrom for freezing such materials and/or for cleaning the cooling apparatus to remove 
Regarding claims 3 and 6, claim 1 is applied as stated above. Appolonia further discloses wherein intermittently the flow of cryogenic liquid out of the nozzles is interrupted by flowing nontoxic gas out of the nozzles into the food product (col. 3, lines 50-65).

Response to Arguments
Applicant's arguments filed 12 April 2021 have been fully considered but they are not persuasive. 
Applicant argues the invention of Miller is not properly combinable with Appolonia and Goseling since Miller is directed to a method of freezing; however, while Miller does teach obtaining a frozen formable food products, Miller is general teaching, “effect[ing] cooling by maintaining the pressure immediately upstream of the spray nozzle substantially constant while it is in use” (col. 1, line 40).  Miller’s final product is frozen but a frozen product is not absolutely required. Moreover, Miller teaches reaching “the desired temperature” (col. 2, lines 2, 19), “rapid cooling” (col. 2, line 53), setting temperature requirements (col. 4, line 60-col, 5, line 20), and “the computer is programmed to operate the solenoid valves as a function of the total refrigeration requirements” (col. 6, line 36).  As such, it is obvious that the teaching of Miller provides one with the understanding of effective cooling, to include freezing, if so desired. Furthermore, one would understand that since the invention of Miller allows one to control/set . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lela S. Williams/Examiner, Art Unit 1792                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799